IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MATTHEW COLBY                        NOT FINAL UNTIL TIME EXPIRES TO
FAIRCLOTH,                           FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-2819
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 9, 2016.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Nancy A. Daniels, Public Defender, and Brenda L. Roman, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, RAY, and SWANSON, JJ., CONCUR.